Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
---“metering unit… for measuring” in claim 1 and applicable dependent claims (“unit” being a generic placeholder that is coupled with the functional language “metering” and/or “for measuring” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier) being interpreted to cover the corresponding structure described in the specification (see at least P6 of the specification) as performing the claimed function, and equivalents thereof.
---“flow control element” in claim 1 and applicable dependent claims (“element” being a generic placeholder that is coupled with the functional language “flow control” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier) being interpreted to cover the corresponding structure described in the specification (see at least P7 of the specification) as performing the claimed function, and equivalents thereof.
---“electrical connecting element” in claim 7 and applicable dependent claims (“element” being a generic placeholder that is coupled with the functional language “electrical connecting” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier) being interpreted to cover the corresponding structure described in the specification (see at least P10 of the specification) as performing the claimed function, and equivalents thereof.
---“fixation element…to fixate” in claim 14 and applicable dependent claims (“element” being a generic placeholder that is coupled with the functional language “fixation” and/or “to fixate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier) being interpreted to cover the corresponding structure described in the specification (see at least P10 of the specification) as performing the claimed function, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-15 (15 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Brotherton (US 11,047,115), Holoch (US 10,782,709), Alcorn (US 9,928,724), Sorensen (US 9,733,112), Laursen (US 9,714,858 and EP 3321644), Reed (US 4,236,406), Hammond (US 2017/0152648), Schmidt (US 2015/0277447), Drachmann (US 2015/0211905), Huber (EP 3715688), Savolainen (EP 3321644), Cui (CN 206847826) and Skallebaek (WO 2017/186248). Skallebaek is noted as being relevant art in that in at least Figs. 12a-12C it shows a water meter platform comprising a monolithic housing that houses the electric motor of a valve and the electronics for an ultrasonic metering unit similar to applicant’s invention. However, Skallebaek is excluded from being prior art under the 35 U.S.C. 102(b)(1) and/or 102(b)(2) exceptions and Skallebaek shows a singular opening for both the electrical valve actuator and the metering unit. Sorensen, Laursen, Drachmann and Savolainen teaches of various examples of ultrasonic flow-rate meters/sensors capable of measuring the flow rate of a fluid flowing in pipe similar to a key feature of the claimed invention. Notice that the prior art lacks an integrated control valve among other limitations. Brotherton, Holoch, Alcorn, Reed, Hammond, Schmidt, Huber and Cui teaches of various examples of integrated flow meters and control valve assemblies similar to applicant’s general invention. Notice that while the prior art does teaches of assemblies that combine both an ultrasonic flow meter with a valve, notice that either a) the housing does not form part of the flow tube as claimed due to the housing being a cover that houses the electronic components of the valve and/or flow meter or b) the housing does not provide a primary and secondary opening for the insertion and housing of the metering unit and the electrical valve actuator, respectively, as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the integrated flow meter and control valve (1) as claimed in claims 1-15 and as shown in at least Fig. 2 of the application.         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753